Citation Nr: 1001875	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-26 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1955 to March 
1958.  The Veteran died in September 2005; the appellant is 
the Veteran's widow.



REMAND

The appellant was scheduled to testify before a Member of the 
Board in a hearing at the RO in November 2009.  The appellant 
did not report to the hearing and was recorded as a "no 
show."  The file was thereupon forwarded to the Board for 
adjudication based on the evidence of record.

The Board's review of the file shows the RO sent the 
appellant a hearing notification letter in October 2009 that 
was sent to an incorrect address.  Specifically, the notice 
letter was addressed to Egg Harbor City, New Jersey, and was 
returned as undeliverable, although correspondence in the 
file shows the RO had been advised of a change of address in 
March 2009.

In the normal course of events, it is the burden of the 
claimant to keep VA apprised of his or her whereabouts, and 
if he or she does not do so there is no burden on the part of 
VA to turn up heaven and earth to find him or her.  Hyson v. 
Brown, 5 Vet. App. 262, 264 (1993).  However, in this case it 
appears the RO sent the hearing notice to an old address 
despite having a new address of record, as a result of which 
the appellant lost the opportunity to testify.  Accordingly, 
the appellant's address should be verified and she should be 
rescheduled for a hearing.
   
Because videoconference hearings are scheduled by the RO, 
this case is REMANDED to the RO via the Appeals Management 
Center for the following action:

The RO should verify the appellant's 
current address and should schedule her 
for a hearing before the Board at the RO 
in accordance with the docket number of 
the appeal.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


